WRIGHT, Retired Appellate Judge.
Whereas on November 21, 1997, the Supreme Court of Alabama issued its opinion on writ of certiorari, affirming in part and reversing in part the judgment of this court *12and remanding this case to this court for further proceedings;
It is now the judgment of this court that the judgment of the Circuit Court of Randolph County be affirmed in part and reversed in part as directed by the supreme court in its opinion of November 21, 1997. The case is remanded to the circuit court for further proceedings consistent with the judgment of the supreme court.
This opinion was prepared by Retired Appellate Judge L. Charles Wright while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED FOR FURTHER PROCEEDINGS.
All the judges concur.